Citation Nr: 1636336	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 







INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  Service connection for low back pain, to include spinal stenosis, was denied, among other issues.  The Veteran timely appealed this decision.  The issue currently on appeal was previously remanded by the Board 
In January 2012, October 2013 and August 2015 for further evidentiary development.  

The Veteran's claims file is now in an electronic format.  Documentation since the date of the Veteran's file being scanned into electronic format has no longer been added to his paper file.  All documents associated with this claim are now associated with the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran does not suffer from a current lumbar spine disability that manifested during, or as a result of, his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in August 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in August 2009, February 2012, and January 2014.  He was scheduled for an additional examination in January 2016 but the Veteran refused to attend this examination.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  

Additionally, the Board finds there has been substantial compliance with its August 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  Based on deficiencies in the prior examination, the Board remanded the case for a new examination that addressed the Veteran's complaints of in-service injury to his low back while lifting.  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for an additional VA examination so that an appropriate opinion could be provided.  While the Veteran refused to attend this examination, VA nonetheless fulfilled its duty by scheduling him for the examination and notifying him of this fact.  His failure to attend is immaterial.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  However, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from a lumbar spine disability that manifested during, or as a result of, active military service.  As such, the claim of entitlement to service connection for a lumbar spine disability must be denied. 

While the Veteran complained of in-service back injury, his service treatment records do not reflect that he suffered from a chronic disability of the lumbar spine during active service.  The Veteran's July 1963 enlistment examination noted that an evaluation of the spine and other musculoskeletal system was normal.  A July 1965 note reflects that the Veteran had back pain after heavy lifting the previous day.  The Veteran noted that he had been having back trouble for about 1 year at this point.  Recurring back problems were also noted upon treatment in August 1965.  A subsequent August 1965 record notes that the Veteran had been suffering from back pain for one week - this was a recurrent problem and the Veteran suffered from similar symptomatology several months prior.  Physical examination revealed mild paravertebral myospasm.  However, despite his previous back complaints, the Veteran's July 1967 separation examination revealed that an evaluation of the spine and other musculoskeletal system was normal.  As such, there is no evidence of a chronic lumbar spine disability during active military service.  

Likewise, the post-service treatment records do not reflect that he suffered from a chronic lumbar spine disability, or associated symptomatology, within one year of his separation from active duty.  The first evidence of a lumbar spine disability is from January 2003 - approximately 37 years after the Veteran's separation from active duty.  According to a January 2003 private treatment note, the Veteran had a history of degenerative disc disease.  Notably, his service treatment records, while discussing pain and spasm, are silent as to the presence of any disc disease.  

A January 2004 MRI (magnetic resonance image) report notes extensive changes of degenerative disc disease, spondylosis, and osteoarthrosis of the thoracolumbar spine.  There was very marked spinal stenosis at L4-5, due to advanced degeneration and bulging of the disc with exuberant facet and ligamentum flavum hypertrophy.  There was also very marked left lateral recess stenosis at this same level and moderate circumferential spinal stenosis at L3-4 and L2-3, due to disc bulging and facet and ligamentum flavum hypertrophy.  There was also mid-line posterior herniated nucleus pulposus, L5-S1 with mild impression upon the thecal sac, but without direct signs of nerve root compression there.  A March 2004 statement from a physician with the initials "R.M." noted that the Veteran had a one year history of low back pain.  It was further noted that this pain was very similar to pain that he had in 1985 when he was diagnosed with a herniated disc.  This pain resolved gradually over several years.  An MRI revealed spinal stenosis from L2-5 at that time.  Doctor R.M. diagnosed the Veteran with lumbar radiculopathy.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported back pain that had its onset during military service.  The examiner diagnosed the Veteran with low back pain with degenerative disc disease and lumbar spinal stenosis.  The examiner could not offer an opinion regarding etiology without resorting to mere speculation.  It was noted that there were no further records other than the single entry in the Veteran's claims file and there were no additional records until the 1980s.  

According to a November 2010 record, the Veteran could not walk due to back pain.  A November 2010 MRI report noted multilevel mixed spondylitic disc protrusions with moderate to severe bilateral neural foraminal stenosis and acquired central canal stenosis with associated modic type I degenerative changes.  A December 2010 note from a private physician with the initials "J.K." indicates that the Veteran had "sharp, aching" low back pain going down both legs to below the knees for the last 3 to 4 years without any inciting event.  

Radiological evidence from February 2011 notes that the Veteran was suffering from advanced degenerative disc disease.  No opinion was offered relating this to military service.  Another record notes that the Veteran was unable to perform his job due to back pain.  Again, there was no opinion offered relating this to military service.  

According to a February 2011 private treatment note from the Freeman NeuroSpine group, the Veteran had pain that was located primarily in the right low back region that radiated to the buttocks bilaterally.  The treatment note does not relate the Veteran's complaints to his active service; rather, it was noted that the Veteran's low back pain began approximately 8 years earlier with no known event.  A June 2011 operative report notes that the Veteran underwent a L1-5 decompressive laminectomy and a L4-5 posterior fusion with autograft, pedicle screws and rods.  This report, likewise, does not relate this condition to the Veteran's military service.  

An April 2011 private MRI notes that the Veteran had high grade central spinal canal stenosis at L4-L5 with associated neural compression and lateral recess stenosis.  A June 2011 note also reflects that the Veteran did not have back pain.  His primary complaints related to difficulty urinating and constipation.  

The Veteran was afforded an additional VA examination in February 2012.  The Veteran noted having back pain for one week during service and that several months prior to his current admission he has had the same recurrent problem.  The examiner concluded that it was less likely than not that the Veteran's current lumbar spine disability was incurred in or caused by an in-service injury, event or illness.  It was noted that on August 30, 1965, the Veteran was seen for "one episode of low back pain."  His problem is now recurrent, having had a similar episode severely months prior to admission.  Physical examination revealed mild paravertebral myospasm.  The Veteran had a history of myospasms prior to service.  His current lumbar spine conditions are attributed to normal wear and tear, and extensive occupational history of lifting with UPS and RPS delivery companies for over 22 years.  

An additional examination was performed in February 2014.  The examiner concluded that the Veteran's lumbar spine disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that the Veteran's physical examination revealed mild paravertebral myospasm.  The Veteran's service treatment records reflected a resolution of myospasms while in service.  The Veteran had a history of myospasms prior to service.  The Veteran did not require additional treatment following his episode of mild paravertebral myospasm during service.  

Mild paravertebral myospasms involve the muscles of either side of the midline of the spinous process.  The back consists of innumerable muscles and each of them controls the movements between the skeleton and the vertebrae.  These paraspinal muscles can get directly injured due to muscle strain or pulled muscle.  A muscle spasm mostly occurs when the paraspinal muscles get tightened and do not relax.  Whenever there is a spine injury in the form of ligament, bone or disc problem, muscles instantly go into spasms and decrease the mobility of that area.  This mechanism, especially in paraspinal muscles, is developed for protecting the injured part.  When these muscles are in spasms they produce lactic acid in excess which is a waste product of the chemical reaction going inside the cells of the paraspinal muscles.  

The examiner observed that a mild paravertebral myospasm does not in and of itself cause, progress to, or result in, degenerative disc disease.  Current lumbar spine conditions attributed to normal wear and tear, obesity (a BMI of 31.79) and extensive occupational history of lifting with UPS and RPS delivery companies for over 22 years.  The Veteran was offered an additional VA examination in November 2015, but he refused to participate in his scheduled examination.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

The record reflects that the Veteran suffered from back pain during service in 1965.  However, the service records reflect that this incident resolved without further treatment required.  The Veteran did not seek further treatment and his separation examination notes that an evaluation of the spine was normal upon separation suggesting that his prior in-service back complaints had resolved.  The record also does not reflect that the Veteran sought treatment for a chronic back disability or associated symptomatology within one year of separation from active duty.  The preponderance of the evidence of record also reflects that the Veteran has not suffered from chronic symptomatology associated with a lumbar spine disability since his separation from active duty.  During his February 2012 VA examination, the Veteran reported back pain of one-week duration during active duty with the same recurrent problem over the past several months.  A February 2011 private treatment note also reflects a history of back pain for the past 8 years.  This would be more than 30 years after the Veteran's separation from active duty.  

While the record does note back pain and an associated diagnosis in the 1980s, these symptoms would have still begun approximately 20 years after the Veteran's separation from active duty.  The record does not contain any competent or credible evidence linking the Veteran's reported symptoms of 1985, or his current lumbar spine symptomatology, to an event that occurred during, or as a result of, active military service.  The VA examiners of record have not found an etiological connection between a current disability and military service, and according to the February 2012 VA examiner, it was less likely than not that the Veteran's current lumbar spine disability was incurred in or caused by an in-service injury, event or illness.  Rather, his current lumbar spine conditions were attributable to normal wear and tear and an extensive occupational history of lifting.  The February 2014 VA examiner also concluded that the Veteran's lumbar spine disability was less likely than not incurred in or caused by service, noting that the in-service examination revealed mild paravertebral myospasm that resolved during service.  A mild paravertebral myospasm does not in and of itself cause, progress to, or result in, degenerative disc disease.  The Veteran was offered an additional VA examination in November 2015, but he refused to participate in this examination.  As such, any potential favorable evidence that may have been revealed as a result of this examination cannot be considered.  

The Board recognizes that the Veteran believes he is entitled to service connection for a lumbar spine disability.  The Veteran's representative argued in October 2009 that the Veteran had low back pain from lifting heavy objects in 1965.  The Veteran's representative also argued in April 2015 that the Veteran believed that his current disability was related to military service.  No substantive argument was provided in support of this assertion.  While the Veteran is certainly competent to report symptoms such as back pain and his complaints of back pain are credible, there is nothing in the record to show that he is competent to provide medical opinion regarding the etiology of any current low back disability.  Moreover, neither the Veteran, nor his representative, have provided any competent evidence suggesting that his current spine disability is related to the back pain he experienced nearly 5 decades ago.  As such, his statements fail establish that suffers from a current disability of the lumbar spine that manifested during, or as a result of, active military service.  The competent opinions rendered during the various VA examination reports outweigh any lay assertions supplied by the Veteran or his representative.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a lumbar spine disability must be denied.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


